Citation Nr: 1535333	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a perforated tympanic membrane, to include residuals of such an injury.

2.  Entitlement to service connection for bilateral hearing loss, to include as a residual of tympanic membrane injury.

3.  Entitlement to service connection for tinnitus, to include as a residual of tympanic membrane injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially, this matter was before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, in support of his claims, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board at the RO.  A transcript of the hearing is of record.

This appeal was previously before the Board in April 2014, when the Board (a) denied service connection for a perforated tympanic membrane, (b) remanded claims for service connection for low back and left ankle disabilities, and (c) referred claims of service connection for bilateral hearing loss and tinnitus to the RO for initial adjudication.  During the processing of the remand, the service connection claims remanded by the Board in April 2014 were granted by an October 2014 rating decision fully resolving those issues; they are no longer on appeal at this time.

The Veteran appealed the part of the April 2014 Board decision denying service connection for perforated tympanic membrane to the Court, resulting in a February 2015 Joint Motion for Remand (Joint Motion) by the parties.   By a March 2015 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.

Significantly, the January 2015 Joint Motion explains that the parties agree that the scope of the appeal concerning ruptured tympanic membrane encompassed the Veteran's claims for service connection for bilateral hearing loss and tinnitus such that those issues were included in the matter before the Board in appellate status.  In accordance with the terms of the Joint Motion, the Board has now included the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus in the list of issues before the Board at this time.

In his appeal to the Court, the Veteran was represented by an attorney; however, The American Legion remains his properly appointed representative before VA and the Veteran has not expressed an intention to change that appointment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By agreement of the parties and endorsement of the Court in the February 2015 Joint Motion, the scope of the appeal before the Board at this time includes claims of entitlement to service connection for hearing loss and tinnitus on any basis, including but not limited to consideration as residuals of tympanic membrane injury.  The Joint Motion notes that "[t]he Board conceded the credibility of the in-service grenade explosion but denied Appellant's claim, finding no current disability of the tympanic membrane."  Indeed, as discussed in the Board's now-vacated April 2014 decision, the Veteran alleges that his right eardrum was perforated by a grenade explosion during his service.  His service treatment records (STRs) contain no mention of such an occurrence, although he claims it caused actual bleeding from his ear.  The mere fact that there is no suggestion of this claimed event in his STRs, however, is not entirely determinative of whether this claimed event occurred, especially since it is alleged to have occurred in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Recognizing this, and in light of the Board's previous discussion of the matter as noted by the Joint Motion, the Board continues to find no particular reason to question the Veteran's credibility as to the occurrence of this claimed event.  Indeed, as previously noted by the Board in the now-vacated decision, he reported the history of an eardrum perforation during his VA treatment in January 2009.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

No VA examination with medical opinion has been completed in connection with the development of evidence for the issues remaining on appeal.  In the now-vacated April 2014 decision, the Board determined that a VA examination was not necessary in this case when the issue being decided was considered as limited to a claim for service connection for a perforated right eardrum.  In light of the broadened scope of the issue on appeal encompassing hearing loss and tinnitus, in accordance with the February 2015 Joint Motion and March 2015 Court Order, it now appears that a VA examination is warranted and necessary for informed appellate review.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

In this case, the Veteran's VA medical records document treatment for hearing loss and he is competent to report that he experiences tinnitus.  As discussed above, the Board finds that the Veteran has credibly established that he experienced acoustic trauma during service.  The Board finds that the Veteran's current claimed hearing loss and tinnitus may be associated with the in-service trauma and that the evidence currently of record is not yet sufficient for a properly informed decision on the Veteran's claims.  Accordingly, a VA examination with a medical opinion addressing the etiological questions central to this appeal is warranted in this case.

The Board additionally notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board briefly observes that a comparison of the audiometric thresholds reported in the Veteran's December 1966 / January 1967 service entrance examination report and his November 1968 service separation examination report reveal increases (worsened hearing acuity) in 3 of the 4 pertinent tested frequencies in each ear, with the remaining frequency in each ear being the same (after the appropriate ASA/ISO conversions applied to the entrance examination report data).  The Board also observes that both the entrance and separation examination data appear to show abnormal hearing in the left ear by the standards of 38 C.F.R. § 3.385.  The VA examiner shall have the opportunity to address the significance of this information to determine whether the Veteran suffers from hearing loss and/or tinnitus that was caused or aggravated beyond natural progression in one or both ears by the Veteran's service.

To the extent that the issue of entitlement to service connection for a perforated tympanic membrane remains as part of the appeal before the Board, the Board has considered whether readjudication of this issue at this time, separately from the remanded claims concerning hearing loss and tinnitus, may be appropriate.  In light of the Joint Motion's characterization of the relationship between these issues, and considering that a VA examination of the Veteran's ears is now pending as part of this remand (and may reveal finding pertinent to all three issues), the Board finds that it would be most appropriate to defer adjudication of the claim for service connection for perforated tympanic membrane until the needed new development of medical evidence evaluating the Veteran's ears is completed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the Veteran has received for his claimed hearing loss / tinnitus / tympanic membrane disabilities on appeal (obtaining any reports not already associated with the claims file).

2.  The AOJ should arrange for the Veteran to be examined by an audiologist to determine the likely etiology of his hearing loss and tinnitus, and to identify any other disabling residuals of a claimed tympanic membrane injury.  On review of the record (including this remand) and examination of the Veteran (to include audiometry in accordance with 38 C.F.R. § 4.85), the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385?

(b) If the Veteran is found to have a hearing loss disability, what is the likely etiology of such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either caused or permanently aggravated beyond its natural progression by his military service, to include due to noise exposure or acoustic trauma therein?  If not, please identify the etiology considered more likely.  The responses to these questions should reflect acknowledgment of the following:

(i) The Board has accepted the credibility of the Veteran's account of experiencing acoustic trauma during service.

(ii) Furthermore under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

(iii) The December 1966 / January 1967 service entrance examination reports the puretone threshold at 4000 Hertz in the left ear was 55 decibels (after ASA/ISO conversion); on November 1968 service separation examination, the puretone threshold at 4000 Hertz in the left ear was 60 decibels (suggesting hearing loss disability by VA standards in the left ear at both entrance and separation under 38 C.F.R. § 3.385).

(c) If the opinion is that hearing loss of either ear was not caused by the Veteran's service, but was aggravated by such service, the examiner should specify, to the extent possible, the degree of hearing loss due to such aggravation (i.e., identify the baseline level of severity of the hearing loss before the aggravation occurred, and the level of severity of the hearing loss after aggravation occurred).

(d) What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or greater probability) that the tinnitus was caused by or permanently aggravated by service, to include due to noise exposure or acoustic trauma therein?

The rationale for the response to this question should acknowledge that tinnitus is a disability capable of lay observation and acknowledge the Veteran's lay accounts.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The examiner must include rationale with all opinions.

(e) Does the Veteran have any identified disabling residuals of a tympanic membrane injury beyond those contemplated by any diagnosed hearing loss and tinnitus?  If so, please specifically identify each residual by diagnosis.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

3.  The AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

